Citation Nr: 1449465	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  06-21 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a compensable evaluation for pseudofolliculitis barbae.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to March 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 decision by the above Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In July 2010, the Board remanded the listed issue for additional development.  The Board also remanded the issue of entitlement to an evaluation greater than 10 percent for left hand dermatitis, id reaction, so that a statement of the case could be furnished.  This was accomplished in June 2014.  The Veteran, however, did not submit a substantive appeal and thus, this issue is not for consideration.  

In September 2014, the representative submitted a waiver of RO jurisdiction of any additional evidence following the June 2014 supplemental statement of the case.  

The VBMS and Virtual VA folders were reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 1980, the RO granted entitlement to service connection for pseudofolliculitis barbae and assigned a noncompensable rating effective March 13, 1980.  In October 2003, the Veteran submitted a claim for increase.  In December 2004, the RO continued the noncompensable rating.  The Veteran disagreed and perfected this appeal.  

In May 2014, the RO requested a VA skin examination to determine the nature and extent of the Veteran's pseudofolliculitis barbae.  A subsequent Compensation and Pension Exam Inquiry indicates that the examination was cancelled for failure to report.  The June 2014 supplemental statement of the case indicates that the Veteran failed to report for the May 2014 VA examination without good cause.  

On review, the address listed on the examination request appears to be the Veteran's last known mailing address.  The claims folder, however, does not contain documentation showing that notice scheduling the examination was sent, as directed in the July 2010 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, it is unclear whether the Veteran actually received notice of the scheduled examination.  The Board further notes that outpatient records dated in February 2014 indicate that he was planning on going to Florida for 5 to 6 months, and thus, he may have been out of town at the time of the scheduled examination.  

Under these circumstances, the Board finds that a remand is warranted to provide the Veteran with additional opportunity to attend the VA examination.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013) (vacating Kyhn v. Shinseki, 23 Vet. App. 335 (2010), in which the Court held that the presumption of regularity applied to notification of VA examinations.).

Virtual VA includes extensive VA treatment records, which were last uploaded in June 2014.  Updated records should be obtained on remand.  See 38 C.F.R. § 3.159(c)(2) (2014).  Additionally, review of these records includes a September 2006 treatment note indicating that the Veteran was in receipt of disability benefits from the Social Security Administration.  These records should also be requested on remand.  Id.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request relevant treatment records from the VA Medical Centers in New York and Orlando for the period from June 2014 to the present.  All records obtained should be associated with the claims folder or virtual folder.  

2.  The AOJ should request from the Social Security Administration all medical records upon which any award of disability benefits was based.  All records obtained or any response received should be associated with the claims folder or virtual folder. 

3.  If the RO cannot locate the records requested above it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

4.  Thereafter, the AOJ must schedule the Veteran for a VA skin examination.  The claims folder, to include relevant electronic records, and a copy of this REMAND are to be made available for the examiner to review.  In accordance with the latest worksheets for rating skin disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his service-connected pseudofolliculitis barbae.  A complete rationale for any opinions expressed must be provided.  

5.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event the Veteran does not report for the aforementioned examination, all documents relating to notification of the examination must be associated with the claims folder.  If the AOJ is unable to obtain a copy of the notification letter, it must request a statement from the VA Medical Center explaining any established or regular procedures regarding the mailing of examination notification letters.  

6.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issue of entitlement to a compensable evaluation for pseudofolliculitis barbae.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

